DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on 2020-07-02. It is noted, however, that applicant has not filed a certified copy of the DE 20 2020 103 852.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “and/or” in several areas, it is unclear what condition is being claimed. 
Claim 6 recites “equal to 1/6”, it is unclear what structure this is a ratio of.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartner (DE 3316117 C2). Gartner discloses: 
Re claim 1, a fluid sump (fig. 1) for accommodating a lubricating fluid, comprising: a first compartment (15) for collecting the lubricating fluid; a second compartment (14 to the right of 19) in which the lubricating fluid is able to be brought into contact with a rotating member (fluid in 14 is distributed to various rotating members shown in fig. 1); and an intermediate compartment (14 to the left of 19) having a first opening (18b) for introducing the lubricating fluid from the first compartment into the intermediate compartment, a second opening (opening shown in the casing wall overlapping with 19 and to the right of 22 in fig. 1) for introducing the lubricating fluid from the intermediate compartment into the second compartment, and a floating element (20b,21,22), wherein the first opening is configured such that the first opening is able to be opened and closed by the floating element (figs 1. and 2 shows the closed position while the opened position would be when 20b is rotated away from the first opening), and wherein the first compartment, the intermediate compartment and the second compartment are provided with ambient pressure (fig. 1 shows the compartments are not pressurized by other means; the enlarged second opening along with hole 17 indicate pressure is equal amongst the compartments).
Re claim 2, wherein the fluid sump is for use in an area of a vehicle transmission (spec describes a vehicle transmission).
Re claim 4, comprising a second partition wall (wall casing shown overlapping with 19 and serving as a pedestal for a bearing) separating the intermediate compartment and the second compartment from one another and containing the second opening such that, upon regular use of the fluid sump, the lubricating fluid is able to pass the second opening in a basically horizontal second flow direction (fig. 1).
Re claim 5, wherein the second opening is disposed within the second partition wall at a distance to the first opening which substantially corresponds to a height of the intermediate compartment (height difference between the second opening and first opening is construed as the height of the intermediate compartment).
Re claim 13, a transmission housing (1) for a vehicle transmission comprising a fluid sump (fig. 1) for accommodating a lubricating fluid, comprising: a first compartment (15) for collecting the lubricating fluid; a second compartment (14 to the right of 19) in which the lubricating fluid is able to be brought into contact with a rotating member (fluid in 14 is distributed to various rotating members shown in fig. 1); and an intermediate compartment (14 to the left of 19) having a first opening (18b) for introducing the lubricating fluid from the first compartment into the intermediate compartment, a second opening (opening shown in the casing wall overlapping with 19 and to the right of 22 in fig. 1) for introducing the lubricating fluid from the intermediate compartment into the second compartment, and a floating element (20b,21,22), wherein the first opening is configured such that the first opening is able to be opened and closed by the floating element (figs 1. and 2 shows the closed position while the opened position would be when 20b is rotated away from the first opening), and wherein the first compartment, the intermediate compartment and the second compartment are provided with ambient pressure (. 1 shows the compartments are not pressurized by other means; the enlarged second opening along with hole 17 indicate pressure is equal amongst the compartments).
Re claim 14, wherein the fluid sump forms a bottom of the transmission housing (fig. 1 shows the sump at the bottom of housing 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner (DE 3316117 C2). Gartner discloses the fluid sump (as recited above). Gartner does not disclose:
Re claim 6, wherein a diameter of the first opening is smaller than or equal to 10 mm and/or larger than or equal to 4 mm, or smaller than or equal to 8 mm and/or larger than or equal to 6 mm, and/or is basically larger than or equal to ⅙ and/or smaller than or equal to ¼ of a diameter or a width or a length of the floating element.
Re claim 7, wherein a diameter of the second opening is smaller than or equal to 10 mm and/or larger than or equal to 2 mm, or smaller than or equal to 8 mm and/or larger than or equal to 2.5 mm.
Re claim 9, wherein the floating element is ball-shaped or ellipsoid-shaped.
Re claim 15, wherein the transmission housing accommodates gear wheels such that at least one of the gear wheels arranged next to a bottom of the second compartment of the fluid sump has a draft of less than 20 mm, less than 15 mm, or less than 10 mm within the lubrication fluid.
With respect to claims 6 and 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed range diameter of the first and second openings to achieve proper flow rate and/or that the float is able to close off the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 9, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed float shapes since they are readily available in the market and that they maintain the same contact surface area with the fluid at any tilt angle of the sump, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed draft range to ensure proper lubrication while minimizing churning loss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner (DE 3316117 C2) in view of Mori et al. (US Pub No 2009/0020366 A1). Gartner discloses the fluid sump (as recited above). Gartner does not disclose:
Re claim 11, further comprising a thermostatic valve disposed within the second opening for controlling a lubrication fluid flow from the intermediate compartment to the second compartment according to a lubrication fluid temperature.
However, Mori teaches a fluid sump (fig. 3A):
Re claim 11, further comprising a thermostatic valve (233) disposed within the second opening for controlling a lubrication fluid flow from the intermediate compartment (30b) to the second compartment (30a) according to a lubrication fluid temperature.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the thermostatic valve, as taught by Mori, to improve throttling of the fluid flow depending on the viscosity. 

Allowable Subject Matter
Claims 3, 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654